 
CONSULTING AND NONCOMPETITION AGREEMENT
 
This Consulting and Noncompetition Agreement (this “Agreement”) is being entered
into as of June 3, 2014, by and among National Penn Bancshares, Inc., a
Pennsylvania corporation (“National Penn”), National Penn Bank, a national
banking association and a wholly-owned subsidiary of National Penn, and Kent C.
Lufkin (the “Consultant”).
 
RECITALS:
 
WHEREAS, the Consultant is currently the President and Chief Executive Officer
of TF Financial Corporation, a Pennsylvania corporation (“TF Financial”), and
3rd Fed Bank, a wholly-owned subsidiary of TF Financial and a
Pennsylvania-chartered savings bank;
 
WHEREAS, pursuant to an Agreement and Plan of Merger between National Penn and
TF Financial, dated as of June 3, 2014 (the “Merger Agreement”), TF Financial
will merge with and into National Penn, with National Penn being the surviving
entity (the “Merger”), and thereafter 3rd Fed Bank will merge with and into
National Penn Bank, with National Penn Bank being the surviving entity;
 
WHEREAS, concurrently with the Merger, Consultant’s employment with TF Financial
and 3rd Fed Bank will terminate;
 
WHEREAS, the parties hereto recognize and acknowledge the interest of National
Penn and National Penn Bank in protecting the business and goodwill associated
with TF Financial and 3rd Fed Bank following the Merger by having the Consultant
enter into this Agreement; and
 
WHEREAS, National Penn and National Penn Bank desire to have the Consultant
agree to a non-competition provision as a condition precedent to National Penn
entering into the Merger Agreement and provide, and the Consultant is willing to
provide National Penn and National Penn Bank with, the Consulting Services
(defined below) on the terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.  
Defined Terms.

 
Any capitalized terms not defined in this Agreement shall have as their meanings
the definitions contained in the Merger Agreement.
 
2.  
Consultancy.

 
(a)   During the period beginning at the Effective Time and ending on the
one-year  anniversary of the Effective Time (or such earlier date of termination
pursuant to Section 2(e) below) (such period, the “Consulting Period”), the
Consultant undertakes to provide his personal advice and counsel to National
Penn and its subsidiaries and affiliates (including National Penn  Bank) in
connection with the business of National Penn  
 
 
 

--------------------------------------------------------------------------------

 
and its subsidiaries, including, but not limited to:
 
 
(i)           consulting with National Penn  regarding the operations and
customer relationships of National Penn and its subsidiaries;
 
(ii)    assisting National Penn with implementing its integration and transition
plan following the Merger and the Bank Merger;
 
(iii)           providing introductions to customers and providing personal
services similar to those the Consultant is currently providing TF Financial and
3rd Fed Bank, (collectively, the “Consulting Services”), subject to the terms
and conditions which are set forth herein.
 
(b) The Consultant shall provide such Consulting Services as may be requested
from time to time by the President and Chief Executive Officer of National Penn,
up to one day per week during the Consulting Period.  Such Consulting Services
may be provided in person, telephonically, electronically or by correspondence
as reasonably determined by National Penn. The Consultant shall be available for
meetings at the principal executive offices of National Penn  and National Penn
Bank at such times as National Penn shall reasonably require.
 
(c) During the Consulting Period, National Penn or National Penn Bank shall
reimburse the Consultant or otherwise provide for or pay for all reasonable
business expenses incurred by the Consultant at the request of National Penn  or
National Penn Bank, subject to the applicable policies of National Penn  and
National Penn Bank as in effect at the time.
 
(d) During the Consulting Period, the Consultant shall be treated as an
independent contractor and shall not be deemed to be an employee of National
Penn or any subsidiary or affiliate of National Penn.
 
(e) The Consulting Period may terminate before the one-year anniversary of the
Effective Time as follows:
 
(i) From and after the Effective Time, either National Penn and National Penn
Bank or the Consultant may terminate this Agreement for Cause (as hereinafter
defined), in which event the Consulting Period will end as of the date of
termination. “Cause” shall mean (x) where the Consultant is the terminating
party, National Penn and National Penn Bank shall have materially breached the
terms of this Agreement and failed to cure such material breach during a 15-day
period following the date on which the Consultant gives written notice to
National Penn of such material breach; or (y) where National Penn and National
Penn Bank are the terminating parties, the Consultant shall have (A) willfully
failed to perform the Consulting Services, other than any failure resulting from
his incapacity due to physical or mental injury or illness; (B) committed an act
involving moral turpitude in connection with the Consulting Services; (C)
engaged in willful misconduct; (D) willfully violated, in any material respect,
any law, rule or regulation (other than traffic violations or similar offenses),
written agreement or final cease-and-desist order with respect to his
performance of the Consulting Services; or (E) materially breached the terms of
this Agreement and failed to cure such material breach
 
 
2

--------------------------------------------------------------------------------

 
during a 15-day period following the date on which National Penn gives written
notice to the Consultant of such material breach.
 
(ii) The Consulting Period shall automatically terminate by reason of (x) the
death of the Consultant, or (y) the Consultant’s acceptance of an Interim
Position (defined below), and in each such case no notice of termination shall
be required.
 
(f) The obligations of National Penn and National Penn Bank under this Agreement
are subject to and contingent upon the Consultant continuing to be employed by
TF Financial and 3rd Fed Bank from the date hereof until the Effective Time.
 
3.  
Non-Disclosure of Confidential Information

 
Except in the course of performing the Consulting Services hereunder, and in the
pursuit of the business of National Penn or any of its subsidiaries or
affiliates, the Consultant shall not, except as required by law, at any time
during or following the Consulting Period, disclose or use any confidential
information or proprietary data of National Penn or any of its subsidiaries or
affiliates or predecessors, unless such confidential information or proprietary
data become publicly known through no fault of the Consultant. Without limiting
the generality of the foregoing, the Consultant agrees that all information
concerning the identity of the customers of National Penn and its subsidiaries
and affiliates and the relations of such entities with their customers is
confidential information. This Section 3 shall survive the termination or
expiration of both the Consulting Period and the Non-Compete Period (defined
below).
 
4.  
Non-Competition Provisions.

 
The Consultant agrees that during the 18 month period immediately following the
Effective Time (the “Non-Compete Period”), the Consultant will not without the
prior written consent of National Penn (which consent may be given or withheld,
in National Penn’s sole discretion), directly or indirectly:
 
(a)           engage in, become interested in, or become associated with, in the
capacity of employee, consultant, director, officer, owner, principal, agent,
trustee or in any other capacity whatsoever, any proprietorship, partnership,
corporation, enterprise or entity located in any county in which, as of the
Effective Date, National Penn, National Penn Bank or any of their subsidiaries
maintains a branch office (including as a result of the Merger) (collectively,
the “Counties” and individually a “County”), which proprietorship, partnership,
corporation, enterprise or other entity is, or may be deemed to be by National
Penn Bank, competitive with any business carried on by National Penn, National
Penn Bank or any of their subsidiaries, including but not limited to entities
which lend money and take deposits (in each case, a “Competing Business”);
provided, however, that this provision shall not prohibit the Consultant from
either (i) owning bonds, non-voting preferred stock or up to five percent (5%)
of the outstanding common stock of any Competing Business if such common stock
is publicly traded, or (ii) from and after the six month anniversary of the
Effective Time, serving another banking organization (including a bank, thrift
or credit union) with operations in one or more Counties and less than $300
million in assets as its interim President and Chief Executive Officer or in a
similar consulting capacity of such organization (the “Interim Position”);
 
 
3

--------------------------------------------------------------------------------

 
(b) solicit or induce, or cause others to solicit or induce, any employee of
National Penn or any of its subsidiaries to leave the employment of such
entities, or
 
(c) solicit (whether by mail, telephone, personal meeting or any other means,
excluding general solicitations of the public that are not based in whole or in
part on any list of customers of National Penn or any of its subsidiaries) any
customer of National Penn or any of its subsidiaries to transact business with
any other entity, whether or not a Competing Business, or to reduce or refrain
from doing any business with National Penn or its subsidiaries, or interfere
with or damage (or attempt to interfere with or damage) any relationship between
National Penn or its subsidiaries and any such customers.
 
This Section 4 shall survive the termination or expiration of the Consulting
Period in accordance with its terms.
 
5.  
Compensation and Release.

 
(a) In consideration of the obligations and commitments of the Consultant under
this Agreement, National Penn or National Penn Bank shall pay to the Consultant:
(i) during the Consulting Period, (x) an aggregate amount of $100,000, payable
in equal monthly installments over such period; (y) the additional amounts and
benefits listed on Exhibit A hereto; and (ii) during the Non-Compete Period, an
aggregate amount of $174,000, payable in equal monthly payments over such
period.
 
(b) During the Consulting Period, National Penn or National Penn Bank shall
provide medical and dental coverage to the Consultant under the policies offered
by National Penn and National Penn Bank to their employees, on the same terms
and conditions as if the Consultant was an employee of National Penn Bank, with
the Consultant responsible for paying the employee share of any premiums,
copayments or deductibles; provided that any deductible payments made by
Consultant under similar medical and dental plans with TF Financial shall be
counted against the deductible thresholds for National Penn’s medical and dental
plans. For purposes of determining eligibility under such plans, the Consultant
shall be credited with his service as a 3rd Fed Bank employee and shall not be
subject to any pre-existing condition limitation for conditions covered under
such plans. The Consultant shall not be entitled to participate in any other
employee benefit plans, programs or arrangements of National Penn or National
Penn Bank.
 
(c) Notwithstanding Section 5(a) and Section 5(b) above, (i) if the Consultant
accepts an Interim Position, he shall not be entitled to receive any further
payments, amounts and benefits pursuant to Section 5(a)(i) and Section 5(b)
above; and (ii) if the Consultant accepts a position as the President and Chief
Executive Officer, other senior executive or similar consulting capacity of a
banking organization (including a bank, thrift or credit union) outside the
Counties, he shall not be entitled to receive any further amount and benefits
pursuant to Section 5(a)(i)(y) and Section 5(b) above.
 
(d) Upon and by virtue of receipt by the Consultant of the payments due under
the Change in Control Severance Agreement, effective January 1, 2009, as amended
December 31, 2013, between 3rd Fed Bank and the Consultant (the “Severance
Agreement”), which shall be
 
 
4

--------------------------------------------------------------------------------

 
paid prior to the Effective Time pursuant to Section 5.12(d) of the Merger
Agreement, the Consultant hereby acknowledges and agrees that no further amounts
are due and owing under the Severance Agreement, and hereby releases, waives and
forever discharges National Penn, National Penn Bank and their respective
present and former, affiliates, employees, officers, directors, agents, and
representatives, (collectively, “Releasees”) of and from any and all actions,
causes of action, liabilities, claims, and demands, whether now known or
unknown, foreseen or unforeseen, matured or unmatured, which the Consultant ever
had, now have, or hereafter can, shall, or may have against Releasees arising
from or relating to the Severance Agreement.
 
(e) Notwithstanding anything herein to the contrary, nothing herein shall be
deemed to limit the Consultant's rights to continuation of medical benefits in
accordance with  the Consolidated Omnibus Budget Reconciliation Act resulting
from the Consultant's termination of employment concurrently with the Merger.
 
6.  
Successors and Assigns.

 
Except as provided in this Section 6, no party may assign this Agreement or any
rights, interests, or obligations hereunder without the prior written approval
of the other party; provided, however, that National Penn and National Penn Bank
may assign their rights, interest and obligations hereunder to any purchaser or
other transferee (whether direct or indirect, by purchase, merger, consolidation
or otherwise) of all or substantially all of their business and/or assets.
Subject to the preceding sentence, this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.
 
7.  
Enforcement.

 
(a) This Agreement shall be construed, enforced and interpreted in accordance
with and governed by the laws of the Commonwealth of Pennsylvania, without
reference to its principles of conflict of laws, except to the extent that
federal law shall be deemed to preempt such state laws.
 
(b) It is the intention of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of the Agreement.
The covenants in Section 4 of this Agreement with respect to the Counties shall
be deemed to be separate covenants with respect to each County, and should any
court of competent jurisdiction conclude or find that this Agreement or any
portion is not enforceable with respect to any of the Counties, such conclusion
or finding shall in no way render invalid or unenforceable the covenants herein
with respect to any other County. Accordingly, if any provision shall be
determined to be invalid or unenforceable either in whole or in part, this
Agreement shall be deemed amended to delete or modify as necessary the invalid
or unenforceable provisions to alter the balance of this Agreement in order to
render the same valid and enforceable.
 
(c) The Consultant acknowledges that National Penn and National Penn Bank would
not have entered into the Merger Agreement or intend to consummate the Merger
unless the Consultant had, among other things, entered into this Agreement. Any
breach of Sections 3 or 4
 
 
5

--------------------------------------------------------------------------------

 
of this Agreement will result in irreparable damage to National Penn and
National Penn Bank for which National Penn and National Penn Bank will not have
an adequate remedy at law. In addition to any other remedies and damages
available to National Penn and National Penn Bank, the Consultant further
acknowledges that National Penn and National Penn Bank shall be entitled to seek
injunctive relief hereunder to enjoin any breach of Sections 3 or 4 of this
Agreement, and the parties hereby consent to any injunction issued in favor of
National Penn and National Penn Bank by any court of competent jurisdiction,
without prejudice to any other right or remedy to which National Penn and
National Penn Bank may be entitled. The Consultant represents and acknowledges
that, in light of his experience and capabilities, the Consultant can obtain
employment with other than a Competing Business or in a business engaged in
other lines and/or of a different nature than those engaged in by National Penn
or its subsidiaries or affiliates, and that the enforcement of a remedy by way
of injunction will not prevent the Consultant from earning a livelihood. In the
event of a breach of this Agreement by the Consultant, the Consultant
acknowledges that in addition to or in lieu of National Penn or National Penn
Bank seeking injunctive relief, National Penn or National Penn Bank may also
seek to recoup any or all amounts paid by National Penn or National Penn Bank to
the Consultant pursuant to Section 5 hereof.  Each of the remedies available to
National Penn and National Penn Bank in the event of a breach by the Consultant
shall be cumulative and not mutually exclusive.
 
8.  
Amendment.

 
This Agreement may be amended or modified at any time by a written instrument
executed by National Penn, National Penn Bank and the Consultant.
 
9.  
Withholding.

 
National Penn and National Penn Bank shall be entitled to withhold from amounts
to be paid to the Consultant hereunder any federal, state or local withholding
or other taxes, or charge which it is from time to time required to withhold.
National Penn and National Penn Bank shall be entitled to rely on an opinion of
counsel if any question as to the amount or requirement of any such withholding
shall arise.
 
10.  
Notice.

 
Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:
 
If to the Consultant:
 
Kent C. Lufkin
At the address last appearing
on the records of TF Financial or National Penn
 
 
6

--------------------------------------------------------------------------------

 
If to National Penn and National Penn Bank:
 
National Penn Bancshares, Inc.
645 Hamilton Street, Suite 1100
Allentown, Pennsylvania  18101




11.  
Waiver.

 
Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
 
12.  
Counterparts.

 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.
 
13.  
Headings and Construction.

 
The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.
 
14.  
Entire Agreement.

 
This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof.  For the avoidance of doubt, in the event of any conflict between the
terms of (a) the Severance Agreement and (b) Sections 5(b) and 5(c) of this
Agreement, the terms of Sections 5(b) and 5(c) of this Agreement shall control.
 
15.  
Effectiveness.

 
Notwithstanding anything to the contrary contained in this Agreement, the
effectiveness of this Agreement shall be subject to consummation of the Merger
in accordance with the terms of the Merger Agreement, as the same may be amended
by the parties thereto in accordance with its terms. In the event the Merger
Agreement is terminated for any reason, this Agreement shall be deemed null and
void.
 
[Signature Page Follows]
 
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of National Penn and National Penn Bank has caused this
Agreement to be executed by its duly authorized officer, and the Consultant has
signed this Agreement, all as of the date first written above.
 

 
CONSULTANT:
         
/s/ Kent C. Lufkin
 
Kent C. Lufkin
             
NATIONAL PENN BANCSHARES, INC.
     
By:  /s/ Scott V. Fainor
 
Name: Scott V. Fainor
 
Title: President and Chief Executive Officer
         
NATIONAL PENN BANK
         
By: /s/ Scott V. Fainor
 
Name: Scott V. Fainor
 
Title: President and Chief Executive Officer
       



 
 
 
[Signature Page to Consulting Agreement]
 

